CERTIFICATION PURSUANT TO RULE 30a-2(a) UNDER THE INVESTMENT COMPANY ACT AND SECTION -OXLEY ACT I, Clifford A. Goldstein, President of AMIDEX Funds, Inc., (“the Fund"), certify that: 1. The N-CSRS of the Fund for the period ended November 30, 2008 (the"Report") fully complies with the requirements of Section 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. By: /s/ Clifford A.
